 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LUIS M. SALAS RAZO, on his own behalf                Case No. 1:20-cv-00172-NONE-JDP
     and on behalf of all others similarly situated,
12                                                        ORDER GRANTING LEAVE TO FILE A
                          Plaintiffs,                     SECOND AMENDED COMPLAINT
13
              v.
14                                                        ECF No. 7
15   AT&T MOBILITY SERVICES, LLC,

16                        Defendant.

17            Pursuant to the parties’ stipulation, ECF No. 7, plaintiff is granted leave to file his second

18   amended complaint, a copy of which was attached to the filed joint stipulation as Exhibit “B.”

19
     IT IS SO ORDERED.
20
21
     Dated:        March 12, 2020
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24   No. 205.
25

26
27

28
